DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,886. Although the claims at issue are not identical, they are not patentably distinct from each other because of reciprocity and interoperability.  As Claim 1 of instant application recites “An integrated circuit…transmitting, to a terminal, control information…”, Claim 1 of patent ‘886 recites “An integrated circuit….receiving, control information….” for reciprocity and interoperability.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over STEWART et al PG PUB 2009/0175179.
Re Claims 1, 11, STEWART et al teaches a mobile (a terminal), see figure 3 integrated circuitry, receiving a subframe single binary indicator (a control information) indicating whether at least one neighboring cell (another cell) transmits at least one multicast subframe (transmission data) or no neighboring cell node transmits at least one multicast frame (no transmission of data) [0058] wherein the mobile receives a sequence of subframes [0057] which includes a first subframe and second subframe associated with the single binary indicator.  STEWARD et al further teaches based on a type of subframe, the subframe received (the second subframe) indicating transmission data by the binary indicator (the control information) includes RS symbols for performing quality measurement of the received subframe.   STEWART et al fails to explicitly teach “receiving, from the terminal, a channel quality measured for the second subframe”.  However, one skilled in the art would have been motivated to have transmitted the “measured quality measurement” to the serving cell to optimize neighboring cell selection [0022].  Therefore it would have been obvious to one skilled in the art to have the serving cell to have received a channel quality measured by the terminal as claimed.
Re Claims 2, 3, 12, 13, STEWART et al teaches in figure 3, 302 (IC) including at least one input and one output coupled an antenna 306.
Re Claims 4, 14, See Claim 1, neighboring cells.

Re Claims 6, 16, the binary indicator can indicate unicast subframe type (other than a MBSFN).
Re Claims 7, 8, 17, 18, the binary indicator (being bit mapped or pattern) indicates whether the neighboring cell have or have no multicast subframe (data) for transmission.
Re Claims 9, 19, the binary indicator (the control information) indicates at least one neighboring cell transmits at least one multicast subframe (different depending on a cell).
Re Claims 10, 20, the measure quality report received by the serving cell from the terminal can be signal-to-noise-plus-interference ratio caused by other neighboring cells (another cell) based on the binary indicator (the control information) indicating data transmission from the neighboring cells [0022].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472